Citation Nr: 1003943	
Decision Date: 01/27/10    Archive Date: 02/16/10

DOCKET NO.  06-35 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for degenerative joint 
disease of the cervical spine.

4.  Entitlement to service connection for right shoulder 
strain.

5.  Entitlement to an initial rating greater than 50 percent 
for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from September 1988 to 
September 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2006 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Phoenix, Arizona, which denied, in pertinent part, 
the Veteran's claims of service connection for bilateral 
hearing loss, tinnitus, degenerative joint disease of the 
cervical spine, right shoulder strain, and for PTSD.  

This matter is also on appeal from an October 2006 rating 
decision in which the RO in Oakland, California, granted the 
Veteran's service connection claim for PTSD and assigned a 
30 percent rating effective February 28, 2005.  This decision 
was issued to the Veteran and his service representative in 
November 2006.  In an October 2008 rating decision, the RO 
assigned a higher initial 50 percent rating for the Veteran's 
service-connected PTSD effective February 28, 2005.  This 
decision was issued to the Veteran and his service 
representative in December 2008.  Because the initial rating 
assigned to the Veteran's service-connected PTSD is not the 
maximum rating available for this disability, this claim 
remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 
(1993).

A hearing was held at the RO before the undersigned Acting 
Veterans Law Judge in October 2009.  A transcript of that 
proceeding is of record.

The Board notes that, in statements on a November 2006 VA 
Form 21-4138, the Veteran indicated an intent to file a claim 
of service connection for a left shoulder disability.  
Because the RO has not adjudicated this claim in the first 
instance, it is referred back to the RO for adjudication.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The competent medical evidence does not show that any 
current bilateral hearing loss disability is related to 
active service.

3.  The competent medical evidence does not show that the 
Veteran's current tinnitus is related to active service.

4.  The competent medical evidence does not show that the 
Veteran's current degenerative joint disease of the cervical 
spine is related to active service.

5.  The competent medical evidence does not show that the 
Veteran's current right shoulder strain is related to active 
service.

6.  The competent medical evidence shows that the Veteran's 
service-connected PTSD is manifested by, at worst, 
occupational and social impairment with reduced reliability 
and productivity; there is no evidence of deficiencies in 
most areas or total disability.




CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active service nor may sensorineural hearing loss be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 
(2009).

2.  Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304 (2009).

3.  Degenerative joint disease of the cervical spine was not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.303, 3.304 (2009).

4.  Right shoulder strain was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304 
(2009).

5.  The criteria for an initial rating in excess of 
50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.125, 4.126, 
and 4.130, Diagnostic Code (DC) 9411 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  Where complete notice is not accomplished 
in a timely manner, such error may be cured by issuance of a 
fully compliant notice followed by readjudication of the 
claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (finding that the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
a statement of the case or supplemental statement of the 
case, is sufficient to cure a timing defect).

The Veteran's higher initial rating claim for PTSD arises 
from an appeal of the initial evaluation following the grant 
of service connection.  Courts have held that, once service 
connection is granted and the claim is substantiated, 
additional notice is not required and any defect in the 
notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  Therefore, no further notice is needed under VCAA 
with respect to this claim.

With respect to the Veteran's service connection claims, VCAA 
letters were sent to the Veteran in April and October 2005 
that provided information as to what evidence was required to 
substantiate the claims and of the division of 
responsibilities between VA and a claimant in developing an 
appeal.  

The notice in this case did not explain what type of 
information and evidence was needed to establish a disability 
rating and effective date.  However, as the claims are 
denied, no rating percentage or effective date will be 
assigned and thus any deficiency in this regard is moot.  
Accordingly, no further development is required with respect 
to the duty to notify.

Next, VA has a duty to assist the Veteran in the development 
of the claims.  This duty includes assisting him in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a Veteran's claim for benefits, there are 
four factors for consideration.  These four factors 
are: (1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the Veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the Veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, the service treatment records are silent as to 
any complaints or treatment for bilateral hearing loss or 
tinnitus.  The Veteran's hearing has been normal bilaterally 
throughout the pendency of this appeal and he denied 
experiencing any bilateral hearing loss at his October 2009 
Travel Board hearing.  Moreover, the post-service evidence 
does not indicate any complaints or treatment referable to 
any of his claimed disabilities until several years following 
separation.  Furthermore, the record contains no competent 
evidence suggesting a causal relationship between any of the 
Veteran's current disabilities and active service. The 
Veteran was provided with VA examinations which addressed the 
contended causal relationships between all of his claimed 
disabilities and active service.  He also was provided with 
VA examinations which addressed the current nature and 
severity of his service-connected PTSD.

The Board finds that all necessary development has been 
accomplished and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims file contains the Veteran's 
service treatment records, as well as post-service reports of 
VA and private treatment and examination.  Moreover, the 
Veteran's statements in support of the claims are of record, 
including testimony provided at an October 2009 Travel Board 
hearing held before the undersigned.  The Board has reviewed 
such statements carefully and concludes that no available 
outstanding evidence has been identified.  The Board also has 
perused the medical records for references to additional 
treatment reports not of record but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the Veteran's claims.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claims.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).



Service Connection Claims

The Veteran contends that he incurred bilateral hearing loss, 
tinnitus, degenerative joint disease of the cervical spine, 
and right shoulder strain during active service.  He 
specifically contends that in-service noise exposure caused 
bilateral hearing loss and tinnitus.  He also specifically 
contends that he injured his neck when he ran into a wire 
during basic training and fell down.  Finally, he contends 
that he injured his right shoulder when he was attacked by 
unknown assailants during active service.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Certain chronic diseases, including an organic disease of the 
nervous system (to include sensorineural hearing loss), are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

Impaired hearing is considered a disability for VA purposes 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or 
greater or where the auditory thresholds for at least three 
of these frequencies are 26 dB or greater or when speech 
recognition scores are less than 94 percent.  38 C.F.R. 
§ 3.385.

If there is no evidence of a chronic condition during service 
or an applicable presumptive period, then a showing of 
continuity of symptomatology after service may serve as an 
alternative method of establishing the second and/or third 
element of a service connection claim.  See 38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  
Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  If service connection 
is established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  See Savage, 10 Vet. App. at 495-498.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

The Board finds that the preponderance of the evidence is 
against the Veteran's claim of entitlement to service 
connection for bilateral hearing loss.  Despite the Veteran's 
assertions to the contrary, his service treatment records 
show that he was not diagnosed as having bilateral hearing 
loss at any time during active service.  In fact, the Veteran 
specifically denied any difficulty hearing when seen in May 
1990.  Both his enlistment physical examination in October 
1987 and his separation physical examination in June 1992 
noted normal audiometric findings.  The Veteran also was not 
treated for sensorineural hearing loss during active service 
or within the first post-service year (i.e., by September 
1993).  In summary, the Board finds that service connection 
for bilateral sensorineural hearing loss is not warranted on 
a presumptive basis.  See 38 C.F.R. §§ 3.307, 3.309.

The Veteran also is not entitled to service connection for 
bilateral hearing loss on a direct basis.  Again, there is no 
evidence of bilateral hearing loss during active service.  
The competent medical evidence also shows that, although the 
Veteran presently reports a history of hearing loss since his 
service separation, he does not experience any current 
disability due to bilateral hearing loss which could be 
attributed to active service.  It appears that, following 
service separation in September 1992, the Veteran's first 
documented complaint of bilateral hearing loss was in January 
2005, or almost 13 years following separation.

With respect to negative evidence, the fact that there was no 
record of any complaint, let alone treatment, involving the 
Veteran's condition for many years is significant.  See 
Maxson v. West, 12 Vet. App. 453, 459 (1999), affirmed sub 
nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(holding that it was proper to consider the Veteran's entire 
medical history, including a lengthy period of absence of 
complaints). 

While the Veteran is competent to report hearing loss, and 
while such reports can substantiate continuity of symptoms, 
here an award is not possible because of the absence of any 
showing of impaired hearing for VA purposes under 38 U.S.C.A. 
§ 3.385 at any time during or since service.  Indeed, 
following private outpatient audiology treatment in January 
2005, it was noted that the Veteran's audiological findings 
were consistent with normal hearing bilaterally.  Following 
VA audiology examination and a review of the Veteran's claims 
file, the VA examiner concluded in October 2005 that, because 
the Veteran had normal hearing bilaterally, it was not 
necessary to discuss the etiology of his claimed bilateral 
hearing loss.  

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has a 
disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Service connection is not warranted in the absence of proof 
of current disability.  Absent competent evidence of current 
bilateral hearing loss which could be attributed to active 
service, the Board finds that service connection for 
bilateral hearing loss is not warranted on a direct basis.  

The Board also finds that the preponderance of the evidence 
is against the Veteran's claims of service connection for 
tinnitus, degenerative joint disease of the cervical spine, 
and for right shoulder strain.  The Veteran's service 
treatment records show that he was normal clinically at his 
enlistment physical examination in October 1987.  In April 
1989, the Veteran reported that he had been "clotheslined" 
when he had been running, hit a cable, and fell to the 
ground.  It was noted that the Veteran had lost consciousness 
briefly after falling down and on his neck.  He was diagnosed 
as having an anterior neck contusion.  

The Veteran's service treatment records also show that he 
reported being involved in a fight with several other Marines 
in October 1989 when he was punched and fell to the ground.  
He was diagnosed as having acute alcohol overuse and a mild 
head injury.  The Veteran specifically denied experiencing 
any ringing in his ears (tinnitus) in May 1990.  The Veteran 
complained of right shoulder pain in May 1991 and was 
diagnosed as having muscle strain of the right shoulder.  He 
was normal clinically at his separation physical examination 
in June 1992 and he denied any relevant medical history.  It 
appears that, following service separation in September 1992, 
the Veteran first was treated for tinnitus, degenerative 
joint disease of the cervical spine, and for right shoulder 
sprain in 2005, or approximately 13 years later.  See Maxson, 
230 F.3d at 1333.

It is acknowledged that the Veteran is competent to report 
observable symptoms such as right shoulder pain or ringing in 
the ears.  Layno v. Brown, 6 Vet. App. 465 (1994).  
Furthermore, lay evidence concerning continuity of symptoms 
after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence. 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  
However, in the present case, to the extent that the Veteran 
is claiming continuous symptomatology since active service, 
he is not found to be credible.  Indeed, separation 
examination showed a normal right shoulder, neck and ears.  
Moreover, he did not raise a claim for any of the disorders 
at issue until 2005, over a decade following discharge.  Had 
he been experiencing continuous symptoms, it is reasonable to 
expect that he would have made a claim many years earlier.   

For the foregoing reasons, then, continuity of symptomatology 
has not been established, either by the clinical record, or 
by the Veteran's own statements.  

Moreover, no competent evidence of record causally relates 
any current tinnitus, right shoulder, or cervical spine 
disorder to active service.  Indeed, the competent medical 
evidence shows that, although the Veteran has been treated 
for tinnitus, degenerative joint disease of the cervical 
spine, and for right shoulder sprain since service 
separation, none of these disabilities have been related to 
active service.  After reviewing the Veteran's claims file 
and conducting an audiology examination, the VA audiologist 
opined in October 2005 that, because the Veteran had denied 
tinnitus in 1990 during active service and because his 
hearing was normal, it was not likely that his current 
tinnitus was related to active service.  Following review of 
the claims file and physical examination of the Veteran, 
another VA examiner stated in November 2005 that, although 
the Veteran's recurrent cervical radicular pain had occurred 
before active service and once in service, it had become more 
frequent and more significant following a post-service work 
injury.  This VA examiner opined that it was not at least as 
likely as not that the Veteran's pre-service neck injury had 
been aggravated by active service.  This examiner also opined 
that the Veteran's chronic right shoulder strain was not 
related to active service.  VA x-rays of the right shoulder 
in December 2005 showed no abnormality.  VA x-rays of the 
cervical spine in December 2005 showed only mild degenerative 
arthritic and disc disease at C5-6 and C6-7.  There is no 
competent contrary opinion of record.  

In summary, absent competent evidence, to include a medical 
nexus, relating the Veteran's current tinnitus, degenerative 
joint disease of the cervical spine, and right shoulder 
strain to active service, the Board finds that service 
connection for these disabilities is not warranted.

The Board observes that medical evidence generally is 
required to establish a medical diagnosis or to address 
questions of medical causation.  Lay assertions of medical 
status do not constitute competent medical evidence for these 
purposes.  Bostain v. West, 11 Vet. App. 124, 127 (1998); 
Routen v. Brown, 10 Vet. App. 183, 186 (1997).  Nevertheless, 
lay assertions may serve to support a claim for service 
connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of 
disability subject to lay observation.  See 38 U.S.C.A. 
§ 1153(a); 38 C.F.R. § 3.303(a); see also Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) and Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing 
lay evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).  

Again, the Veteran is competent to testify that he was 
exposed to loud noises and injured his neck and shoulder 
during active service.  The Veteran has not shown, however, 
that he has the expertise required to diagnose any of his 
claimed disabilities.  Nor is the Veteran competent to offer 
an opinion regarding any causal relationship between these 
disabilities and active service. While the Veteran's 
contentions have been considered carefully, they are 
outweighed by the medical evidence of record showing no 
current bilateral hearing loss which could be attributed to 
active service and no nexus between the other claimed 
disabilities and active service.

Higher Initial Rating for PTSD

The Veteran contends that his service-connected PTSD is more 
disabling than currently evaluated.

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can be 
determined, the average impairment of earning capacity. 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2009).  Separate diagnostic 
codes identify the various disabilities and the criteria that 
must be met for specific ratings.  The regulations require 
that, in evaluating a given disability, the disability be 
viewed in relation to its whole recorded history.  38 C.F.R. 
§ 4.2 (2009); see Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  Separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

The Veteran's service-connected PTSD currently is evaluated 
as 50 percent disabling effective February 28, 2005, under 
38 C.F.R. § 4.130, DC 9411.  See 38 C.F.R. § 4.130, DC 9411 
(2009).

A 50 percent rating is assigned under DC 9411 for PTSD 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect, circumstantial, circumlocutory, or 
stereotyped speech, panic attacks more than once a week, 
difficulty in understanding complex commands, impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks), impaired 
judgment, impaired abstract thinking, disturbances of 
motivation and mood, and difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent rating is assigned under DC 9411 for PTSD 
manifested by occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood due to such symptoms as 
suicidal ideation, obsessional rituals which interfere with 
routine activities, speech intermittently illogical, obscure, 
or irrelevant, near-continuous panic or depression affecting 
the ability to function independently, appropriately, and 
effectively, impaired impulse control (such as unprovoked 
irritability with periods of violence), spatial 
disorientation, neglect of personal appearance and hygiene, 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting), or an inability to establish 
and maintain effective relationships.  

A 100 percent rating is assigned under DC 9411 for PTSD 
manifested by total occupational and social impairment due to 
such symptoms as gross impairment in thought process or 
communication, persistent delusions or hallucinations, 
grossly inappropriate behavior, persistent danger of hurting 
self or others, intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene), disorientation to time or place, and memory loss 
for names of close relatives, own occupation, or own name.  
Id.

The Board finds that the criteria for an initial rating 
greater than 50 percent for PTSD have not met over any 
portion of the rating period on appeal.  Following VA 
examination in November 2005, the Veteran reported 
experiencing suicidal and homicidal ideation once a week, but 
without a plan.  As to homicidal thoughts, he had no specific 
individuals in mind.  The report also noted a history of self 
harm from a knife wound on one occasion in 1998.  He 
indicated dreams, but not necessarily nightmares.  He 
described his temper as "fleeting."  He was able to manage 
his own hygiene and grooming, took care of his own meal 
preparation, and did his own chores and errands. His recent 
memory was intact and he was fully oriented.  He had 
persistently vague, hesitant, and occasionally evasive speech 
but thought processes were spontaneous and abundant.  His 
thoughts were relevant and goal-directed and he had no 
delusions.  His concentration and abstraction ability were 
both satisfactory.  His judgment was intact, though his 
insight was poor.  A Global Assessment of Functioning Score 
(GAF) was 65, indicating generally mild symptomatology.

In January 2006, the Veteran reported experiencing increased 
nightmares but denied any suicidal or homicidal ideation.  No 
psychosis was noted on mental status examination.  The 
Veteran was diagnosed as having PTSD.  His GAF score was 55, 
indicating moderate symptoms or moderate difficulty in 
social, occupational, or school functioning.  The Veteran's 
counselor stated in an April 2006 noted a GAF score of 62.  

On VA examination in August 2007, the Veteran reported a 
history of suicidal and homicidal ideation, but in the text 
of the examination report, denied present thoughts and noted 
that he got rid of his weapons as a precaution.  He also 
reported increased nightmares, sleep disturbance, and 
flashbacks.  He was extremely anxious and would not go to 
stores, and family events, or participate in social 
activities due to his anxiety.  He reported having only 
2 friends and being divorced.  He also stated that he often 
went weeks without talking to any one.   The VA examiner also 
noted that the Veteran was extremely paranoid.  The Veteran's 
GAF score worsened to 39, indicating some impairment in 
reality testing or communication or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood.  

On VA outpatient treatment in October 2007, it was noted that 
the Veteran had stopped regular treatment for his PTSD for 
18 months since he last had been seen.  It also was noted 
that he had returned to treatment for sleep disturbance and 
nightmares.  The Veteran's mental status examination was 
unchanged from January 2006.  His GAF score was 52.

In January 2008, the Veteran reported experiencing passive 
suicidal ideation without a plan and denied experiencing any 
homicidal ideation.  He was oriented fully.  His GAF score 
was 50, indicating serious symptoms or any serious impairment 
in social, occupational, or school functioning.  In March 
2008, it was noted that the Veteran had chronic passive 
suicidal ideation without a plan.  His GAF score was 47, 
indicating serious symptoms.

On VA examination in April 2008, the Veteran complained of 
frequent nighttime awakenings due to increased nightmares, 
although he reported that his nightmares had declined 
significantly in the previous 18 months due to medication.  
He also reported experiencing frequent intrusive memories but 
denied any paranoia.  A history of suicidal and homicidal 
ideation was noted.  Irritability was also noted, though the 
Veteran, with a history of violence, indicated that he had 
learned how to walk away from confrontations.  The Veteran 
was independent in his activities of daily living.  His GAF 
score was 50.  

The competent evidence, as described in pertinent part above, 
does not show that the Veteran's service-connected PTSD is 
manifested by occupational and social impairment with 
deficiencies in most areas or is totally disabling such than 
an initial rating greater than 50 percent is warranted.  See 
38 C.F.R. § 4.130, DC 9411 (2009).  Until his VA examination 
in August 2007, the Veteran's PTSD symptoms were evaluated as 
moderate by his VA treating physicians.  Moreover, even 
considering the August 2007 examination, which shows the 
starkest disability picture, the Veteran had no delusions or 
hallucinations and was fully oriented.  Moreover, while the 
report was somewhat contradictory in this regard, the text 
written by the examiner indicated that the Veteran was not 
then experiencing homicidal or suicidal thoughts.  Given 
these objective findings, particularly the absence of 
delusions and hallucinations, it appears that the GAF score 
of 39 is not an accurate measure of his disability picture at 
that time, and thus a higher evaluation based on such GAF 
score is not warranted.  

Two months later, in October 2007, it was noted that the 
Veteran's PTSD symptoms were, at worst, moderately disabling 
based on a GAF score of 52.  His mental status examination 
also was unchanged from January 2006.  The Veteran reported 
increasing passive suicidal ideation in January and March 
2008.  However, as there was no articulated plan, such 
thoughts, standing alone, do not warrant an increased rating, 
particularly in light of improvement in other areas, such as 
decreased nightmares indicated in April 2008.  Moreover, 
while GAF scores in January 2008, March 2008, and April 2008 
were indicative of serious symptoms, such have been accounted 
for in the 50 percent evaluation assigned throughout the 
rating period on appeal.  

In summary, absent competent evidence showing at least 
occupational and social impairment in most areas or total 
disability (i.e., a 70 or 100 percent rating under DC 9411), 
the Board finds that the criteria for an initial rating 
greater than 50 percent for PTSD have not been met for any 
portion of the rating period on appeal.

The Board must also consider whether the Veteran is entitled 
to consideration for referral for the assignment of an 
extraschedular rating for his service-connected PTSD.  
38 C.F.R. § 3.321 (2009); Barringer v. Peake, 22 Vet. App. 
242, 243-44 (2008) (noting that the issue of an 
extraschedular rating is a component of a claim for an 
increased rating and referral for consideration must be 
addressed either when raised by the Veteran or reasonably 
raised by the record).

An extraschedular evaluation is for consideration where a 
service-connected disability presents an exceptional or 
unusual disability picture with marked interference with 
employment or frequent periods of hospitalization that render 
impractical the application of the regular schedular 
standards. Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An 
exceptional or unusual disability picture occurs where the 
diagnostic criteria do not reasonably describe or contemplate 
the severity and symptomatology of the Veteran's service-
connected disability. Thun v. Peake, 22 Vet. App. 111, 115 
(2008). 

If there is an exceptional or unusual disability picture, 
then the Board must consider whether the disability picture 
exhibits other factors such as marked interference with 
employment and frequent periods of hospitalization.  Id. at 
115-116. When those two elements are met, the appeal must be 
referred for consideration of the assignment of an 
extraschedular rating. Otherwise, the schedular evaluation is 
adequate, and referral is not required. 38 C.F.R. § 
3.321(b)(1); Thun, 22 Vet. App. at 116.

The Board finds that schedular evaluation assigned for the 
Veteran's service-connected PTSD is not inadequate in this 
case.  Additionally, the diagnostic criteria adequately 
describe the severity and symptomatology of the Veteran's 
service-connected PTSD.  This is especially true because the 
50 percent rating currently assigned for the Veteran's PTSD 
contemplates serious disability.  Moreover, the evidence does 
not demonstrate other related factors such as marked 
interference with employment and frequent hospitalization.  
In October 2007, the Veteran reported that he had quit his 
job with a cable/telephone company to care for his ailing 
mother.  He did not indicate, and the medical evidence does 
not show, that he was hospitalized frequently for his 
service-connected PTSD.  In light of the above, the Board 
finds that the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

As the preponderance of the evidence is against the Veteran's 
claims, the benefit-of-the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 
1361, 1364, 1365 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).




ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for degenerative joint 
disease of the cervical spine is denied.

Entitlement to service connection for right shoulder strain 
is denied.

Entitlement to an initial rating in excess of 50 percent for 
PTSD is denied.



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


